internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-119090-99 date date legend company a b_trust year d1 d2 d3 d4 d5 d6 m this responds to a letter dated date together with subsequent correspondence written on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts company was incorporated in year and elected to be an s_corporation effective d1 on d2 trust was formed by a a shareholder of company on d3 a transferred plr-119090-99 m shares of company stock to trust trust was completely revocable until a ‘s death on d4 company’s s election terminated because the beneficiary of trust failed to make a timely election under sec_1361 to treat trust as a qualified_subchapter_s_trust qsst on d5 it was discovered that no election had been filed for trust to be treated as a qsst upon further investigation it also was discovered that trust did not meet the eligibility requirements for a qsst on d6 b as trustee for trust petitioned the court of appropriate jurisdiction to reform the trust and the court subsequently issued an order granting b’s petition company represents that trust as reformed is eligible to be treated as a qsst company represents that at all relevant times company and its shareholders treated company as an s_corporation company and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of company as an s_corporation further company represents that the termination of company’s s status was not motivated by tax_avoidance or retroactive tax planning law and analysis sec_1361 provides that the term s_corporation means for any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year as of d4 sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1361 a qsst defined in sec_1361 may be treated as an eligible shareholder described in sec_1361 sec_1362 provides that an election under sec_1362 terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as plr-119090-99 may be required by the secretary for that period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion after applying the relevant law to the facts submitted and the representations made we rule that the termination of company’s subchapter_s_corporation election as described above was an inadvertent termination within the meaning of sec_1362 under the provisions of sec_1362 company will be treated as continuing to be an s_corporation from d4 and thereafter provided that company's s_corporation_election was valid and was not otherwise terminated under sec_1362 and that b files a qsst election effective d8 with the appropriate service_center withing days of the date of this letter except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts specifically we express no opinion on whether company’s original election to be an s_corporation was a valid election under sec_1362 or whether trust is a qsst within the meaning of sec_1361 this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company sincerely yours david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
